Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 1 of 23 PageID #: 821




                          EXHIBIT A
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 2 of 23 PageID #: 822

                                          Nina H. Fefferman
                                            http://feffermanlab.org

Nationality: United States of America                           Departments: Ecology and Evolutionary Biology &
Telephone: 781 710 5025                                                                               Mathematics
e-mail: nina.h.fefferman@gmail.com                                         Address: 447 Hesler Biology Building
                                                                                          University of Tennessee
                                                                                            Knoxville, TN 37996

Education
 2005         PhD in Mathematical Biology from the Department of Biology, Tufts University.
                 Advisor: J. Michael Reed
 2001         MS in Mathematics from the Department of Mathematics, Rutgers University.
                 Advisor: J. Beck
 1999         AB in Mathematics from Princeton University
Positions
 2020-                 Associate Director, UT One Health Initiative, University of Tennessee, Knoxville
 2018-                 Director, Mathematical Modeling Consulting Center, University of Tennessee,
                          Knoxville
 2018 -                Professor, Depts. of Mathematics & Ecology and Evolutionary Biology, University
                          of Tennessee, Knoxville
 2016 - 2018           Associate Professor, Depts. of Mathematics & Ecology and Evolutionary Biology,
                          University of Tennessee, Knoxville
 2015 - 2016           Program Director, Graduate Program in Ecology and Evolution, Rutgers University
 2012 - 2016           Associate Professor, Dept. of Ecology, Evolution, and Natural Resources, Rutgers
                          University
 2011 - 2016           Assistant/Associate Professor, School of Public Health, University of Medicine and
                          Dentistry of New Jersey
 2008 - 2012           Assistant Professor, Dept. of Ecology, Evolution, and Natural Resources, Rutgers
                          University
 2007 - 2016           Research Assistant/Associate Professor, The Center for Discrete Mathematics and
                          Theoretical Computer Science, Rutgers University
 2005 - present        Co-Director, Tufts University Initiative for the Forecasting and Modeling of
                          Infectious Disease (InForMID), Tufts University School of Medicine
 2005 - 2007           Visiting Research Associate, Center for Discrete Math and Theoretical Computer
                          Science (DIMACS), Rutgers University
 2005                  Short Term Visitor, School of Natural Sciences, Institute for Advanced Study

Honors/Awards
 2019      Invited Participant of the 11th.Triennial Invitational Choice Symposium
 2019      Invited Performer/Participant, Stand Up Science – a public performance featuring stand-up
           comics and scientists discussing their work
 2017      Invited Research Team Leader: AWM Women in Mathematical Biology Workshop
 2016      Invited Speaker at the National Academy of Sciences Sackler Colloquium
 2015      Coauthored an article chosen for the cover of Phil Trans Roy Soc B (issue 370.1665)
 2012      Invited to Health Foo 2012


                                                                                                               1
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 3 of 23 PageID #: 823

2011    Shared the Virginia Governor's Technology Award in the category of ‘Cross-Boundary
        Collaboration in Modeling & Simulation’ for our study ‘Strategic Default in the Context of a
        Social Network: An Epidemiological Approach’.
2010    Speaker at TEDx Midatlantic
2009    Rutgers University Packard Fellow Nominee
2007    Coauthored an article chosen for the cover of The Lancet Infectious Diseases (vol. 7)
-       Invited to give 22 Keynote, Plenary, or Public Lectures (see Invited Talks for details), over
           three continents

Media Coverage (interviews and coverage):
 Television/Online Video Broadcasts:
      The Washington Post, 2020
      BBC International, 2020
      WBIR News, 2019
      NJTV News, 2015
      Discovery Channel “How Stuff Works” (Season 2: “Games Unboxed”), 2011
      BBC World News Aug 21, 2007
      CBS News Aug 22, 2007
      Canada Television (CTV) Aug 21, 2007
      AT&T Tech Channel Sept, 2007
 Radio Broadcasts:
     NPR Marketplace, Mar 2020
     NPR WUOT Knoxville, Mar 2017
     PRI Studio 360, Sept 2016
     New Tech City, WNYC, Oct 2014
     PRI Studio 360, Sept 2014
     PRI Studio 360, Jan 2013
     BBC UK News, Aug 2007
     National Public Radio Podcast “Science Friday”, Sept 2007
     AM900 CHML, Sept 2007
     National Public Radio “All Things Considered”, Oct 2005
 Print/Online Media (2005-present):
      ABC News, ABS CBN News, ARS Technical, Canadian Press (via CBC), Cell, The Daily Mail
      (UK), The Daily Telegraph (Australia), The Economist, Forbes, Fox News, G1.com.br (Brazil),
      The Gist (Slate.com), O Globo (Brazil), Gazet Van Antwerpen (Belgium), La Jornada (Mexico),
      KevinMD, Knox News, Medical News Today, New Scientist, NU.nl (Netherlands), PC Gamer,
      Reuters, TIME, The Washington Post, Science News, Slate.com, the South African Star, Tech
      News World, Wired, Yahoo! Entertainment, You Made I and many more…


Research Support
 Active
  2020-2021        $198,932     NSF RAPID – DEB Coupled Social and Epidemiological           PI
                                            Networks and COVID-19
   2020-2022       $359,849     DoD Minerva DECUR - The Topology of Interdependent           PI
                                            Multi-Domain Behavioral Systems
   2017-2022       $138,964     NSF IOS - Melding Mathematical and Theoretical               UT-PI


                                                                                                        2
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 4 of 23 PageID #: 824
                                          Models of Stress
  2017-2021    $2,498,876 NSF EEID – Co-evolutionary Epidemiology of Avian         UT-PI
                                          Malaria
 Completed
  2018-2020      $196,628 SESYNC/NIMBioS Modeling Risk Perception, Vector-         PI
                                          borne Diseases, and Environmental
                                          Integrity
  2016-2019       $99,938 NSF EAGER – CISE – Distributed Anomaly Detection         PI
  2018-2019        $2,000 Haines Morris Grant – Internal UTK Competition           Co-PI
  2016-2018       $50,000 US - Israel Binational Science Foundation (BSF)          Co-PI
  2016-2018      $190,000 NSF RAPID – DEB – Modeling Zika Virus Control            PI
  2015-2018      $292,804 USFWS – White-Nose Syndrome Open Grant                   Co-PI
  2015-2017       $21,003 NSF RAPID – Information & Intelligent Systems –          PI
                                          Virtual Worlds and Experiential Learning
  2016-2017       $75,000 US START Center – Leadership in Social Networks          PI
  2017            $30,000 Syngenta – Workshop Grant – Math of Agribusiness         Co-I
  2016-2017      $100,000 National Academies Keck Futures Initiative               Co-PI
  2015-2017      $130,000 NSF EAGER – DEB – Machine Learning for Co-               Co-PI
                                          Evolutionary Systems
  2012-2016    $1,228,053 Dept. of Homeland Security – CyberSecurity               PI
  2014-2016      $100,000 Dept. of Homeland Security – Next Generation             Project PI
                                          Communications and Interoperability
  2009-2016      $275,000 Dept. of Homeland Security – BioSecurity                 Project PI
  2011-2014    $3,853,332 NSF EASM – Ocean Sciences – SocioEconomic Systems Co-PI
                                          and Climate Change
  2011-2012       $22,500 UCDPER – Emergency Preparedness                          Co-PI
  2010-2012      $384,000 Dept. of Homeland Security – Virtual Worlds and          Project PI
                                          Experiential Education
  2010-2011       $99,944 Dept. of Homeland Security – Self-Organizing             Project PI
                                          Surveillance Systems
  2010            $22,500 Dept. of Homeland Security – BioSecurity                 Co-PI
  2009-2012      $299,886 NSF – DEB – ULTRA-Ex                                     Co-PI
  2009-2011       $89,318 UCDPER – Emergency Preparedness                          PI
  2009-2010       $10,000 USDA CSREES Multi-State Research Fund – Vector-          Co-I
                                          borne Disease Control
  2008            $99,990 NIH NAID SBIR – Epidemiological Surveillance             PI
  2008             $5,000 Rutgers Climate and Environmental Change Initiative      PI
  2008            $75,000 Rutgers Academic Excellence Fellowship, Climate and      Co-I
                                          Health Research Initiative
  2007            $22,500 Dept. of Homeland Security – BioSecurity                 PI
  2007            $22,500 Dept. of Homeland Security – BioSecurity                 PI
  2006             $5,000 Tufts Summer Scholars Award – Epidemiology               PI
  2003-2004       $42,000 NIH R01 Supplement - Epidemiology                        Co-PI
  2003-2004        $1,500 Tufts Institute of the Environment                       Co-I
  2003               $500 MASI Student Travel Award                                PI
  2003             $1,500 TIES Student Travel Award                                PI
Consultancies
  2020           American Civil Liberties Union (ACLU)



                                                                                            3
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 5 of 23 PageID #: 825

    2020               The State of Vermont, Department of Education
    2018               Ogilvy
    2017-present       Humane Society International
    2009-present       US Centers for Disease Control
    2011-2012          Research Institute for Housing America Trust Fund
    2006-2007          New Jersey, Department of Corrections
    2004-2009          NIH U19 (Center PI: Gorski) T-cell Mediated Immunity
    2004               National Defense University
    2004               DARPA
Participation in Research Centers
    Center                               Position           Description of Role
    NIMBioS                              Leadership         Active participant in working group, organizer of
    (National Institute for              Team               multiple tutorials, mentor for summer research
    Mathematical and                                        experience for undergraduates, and founding director
    Biological Synthesis)                                   of the Mathematical Modeling Consulting Center

    InForMID                             Center             Researcher and Administrative lead in the area of
    (Tufts University Initiative         Co-Director        mathematical modeling of infectious disease
    for the Forecasting and                                 epidemiology
    Modeling of Infectious
    Diseases)

    CCICADA                              Project PI         Principle Investigator into data analysis relating to
    (US Dept of Homeland                                    social behavior in virtual/technologically enable
    Security Command,                                       environments, bio-security, and bio-inspired algorithms
    Control, and                                            in cyber-security
    Interoperability Center for
    Advanced Data Analysis)

    DIMACS                               Member             Active participant in working groups, collaborations,
    (The Center for Discrete                                and conferences (including acting as organizer for
    Mathematics and                                         multiple workshops/conferences/tutorials) in all areas
    Theoretical Computer                                    of mathematical macrobiology
    Science)

    START                                Project PI         Principle Investigator working on understanding social
    (US Dept of Homeland                                    behavior and algorithms driving the emergence of
    Security Center for the                                 extremism and leadership in
    Study of Terrorism and
    Responses to Terrorism)


Publications (peer reviewed):
* = a student or post-doctoral researcher advised by Fefferman during the research effort reported
Journal Articles:
  Published or In Press



                                                                                                                   4
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 6 of 23 PageID #: 826


 68. Lemanski*, N., S. Schwab, D. Fonseca, and N.H. Fefferman. (In press) Coordination Among
     Neighbors Improves the Efficacy of the Zika Control Despite Economic Costs. PLoS Neglected
     Tropical Diseases.
 67. Wilson, S., S. Sindi, H. Brooks, M. Hohn, C. Price, A. Radunskaya, N. Williams, and N.H.
     Fefferman. 2020. How Emergent Social Patterns in Allogrooming Combat Parasitic Infections.
     Frontiers in Ecology and Evolution. 8:54.
 66. DeNegre*, A., Myers*, K., and N.H. Fefferman. 2020. Impact of Strain Competition on Bacterial
     Resistance in Immunocompromised Populations. Antibiotics. 9(3):114
 65. Myers*, K., A. Redere*, and N.H. Fefferman. 2020. How Resource Limitations and Household
     Economics May Compromise Efforts to Safeguard Children During Outbreaks. BMC Public
     Health. 20(1):1-14.
 64. Suarez*, G., O. Udiani*, B. Allan, C. Price, S. Ryan, E. Lofgren, A. Coman, C. Stone*, L.
     Gallos*, and N.H. Fefferman. 2020. A Generic Arboviral Model Framework for Exploring Trade-
     offs Between Vector Control and Environmental Concern. Journal of Theoretical Biology. 490
     (2020) 110161.
 63. DeNegre*, A., Myers*, K., and N.H. Fefferman. 2020. Impact of Chemoprophylaxis Policy for
     AIDS-immunocompromised Patients on Emergence of Bacterial Resistance. PLoS One. 15(1):
     e0225861.
 62. Gallos*, L., S. Havlin, G. Stanley, and N.H. Fefferman. 2019. Propinquity drives the emergence
     of network structure and density. Proceedings of the National Academy of Sciences.
     116(41):20360-20365.
 61. Stone*, C., S. Schwab*, D. Fonseca, and N.H. Fefferman. 2019. Contrasting the Value of
     Targeted vs. Area-Wide Mosquito Control Scenarios to Limit Arbovirus Transmission for
     Different Tropical Urban Population Centers. PLoS Neglected Tropical Diseases. 13.7: e0007479.
 60. Myers*, K, A. DeNegre*, L.K. Gallos*, N. Lemanski*, A. Mayberry, A. Redere*, S. Schwab*, O.
     Stringham, & N.H. Fefferman. 2019. Dynamic Ad Hoc Social Networks in Improvised
     Intelligence / Counter-Intelligence Exercises: A Department of Homeland Security Red-Team
     Blue-Team Live-Action Roleplay. Journal of Homeland Security and Emergency Management.
     https://doi.org/10.1515/jhsem-2018-0027.
 59. Suarez*, G.P., L.K. Gallos, and N.H. Fefferman. 2019. A Case Study in Tailoring a Bio-Inspired
     Cyber-Security Algorithm: designing anomaly detection for multilayer networks. Journal of Cyber
     Security and Mobility. 8(1):113-132.
 58. DeNegre*, A., K. Myers*, M. Ndeffo, and N.H. Fefferman. 2019. Emergence of Antibiotic
     Resistance in Immunocompromised Host Populations. PLoS One 14 (2), e0212969.
 57. Schwab*, S., C. Stone*, D. Fonseca, and N.H. Fefferman. 2019. (Meta)population Dynamics
     Determine Effective Spatial Distributions of Mosquito-Borne Disease Control. Ecological
     Applications 29(3): e01856.
 56. Kebir*, A., N.H. Fefferman, and S.B. Miled. 2018. A general structured model of a
     hermaphrodite population. Journal of Theoretical Biology. 449:53-59.
 55. Lemanski*, N.J. and N.H. Fefferman. 2018. Expanding the evolutionary theory of aging:
     honeybees as a test case for an optimal decision making model of senescence. American
     Naturalist. 191(6):756-766.
 54. Schwab*, S., C. Stone*, D. Fonseca, and N.H. Fefferman. 2018. The importance of being urgent:
     the impact of surveillance target and scale on mosquito-borne disease control. Epidemics. 23:55-
     63.



                                                                                                    5
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 7 of 23 PageID #: 827

 53. Beckage, B., L. Gross, S. Metcalf, E. Carr, K. Lacasse, J. Winter, P. Howe, N. Fefferman, A. Zia,
     and T. Franck. 2018. Integrating human behavior and risk perception into a climate model. Nature
     Climate Change. 8:79–84.
 52. Maslo, B., O. Stringham, A. Bevan, A. Brumbaugh, C. Sanders, M. Hall, and N.H. Fefferman.
     2017. High Survival of Some Infected Bat Populations Veils a Persistent Extinction Risk from
     White-nose Syndrome. Ecosphere. 8(12):e02001.10.1002/ecs2.2001.
 51. Stone*, C.M., S.R. Schwab*, D.M. Fonseca, N.H. Fefferman. 2017. Human movement,
     cooperation, and the effectiveness of coordinated vector control strategies. Journal of the Royal
     Society Interface. 14(133):20170336.
 50. Lemanski*, N.J. and N.H. Fefferman. 2017. Coordination Between the Sexes Constrains the
     Optimization of Reproductive Timing in Honey Bee Colonies Nature Scientific Reports. 7:2740.
 49. Egizi, A., N.H. Fefferman, and R. Jordan. 2017. Relative Risk of Infection with Ehrlichiosis
     Agents and Lyme Disease in an Area Where Both Vectors are Sympatric. Emerging Infectious
     Diseases. 23(6):939-945.
 48. Greenbaum*, G. and N.H. Fefferman. 2017. Application of network methods for understanding
     evolutionary dynamics in discrete habitat. Molecular Ecology. DOI: 10.1111/mec.14059
 47. Maslo, B., R. Valentin, K Leu, K Kerwin, A Bevan, G.C. Hamilton, N.H. Fefferman, and D.M.
     Fonseca. 2017. ChiroSurveillance: The Use of Native Bats to Detect Invasive Agricultural Pests.
     PLoS One. 12(3), e0173321.
 46. Robinson*, O.J., O.P. Jensen, M.M. Provost, S. Huang, N.H. Fefferman, A. Kebir and J.L.
     Lockwood. 2017. Evaluating the vulnerability of sex-changing fish to harvest: A game-theoretic
     approach. ICES Journal of Marine Science. 74(3):652-659.
 45. Gallos*, L., M. Korczynski*, and N.H. Fefferman. 2017. Anomaly Detection Through
     Information Sharing Under Different Topologies. EURASIP Journal on Information Security.
     2017:5. DOI:10.1186/s13635-017-0056-5.
 44. Maslo, B., S. Gignoux-Wolfsohn, and N.H. Fefferman. 2017. Success of Wildlife Disease
     Treatment Depends on Host Immune Response. Frontiers in Ecology and Evolution. 5(28).
 43. Lofgren*, E., A. Egizi, and N.H. Fefferman. 2016. Patients as Patches: Ecology and
     Epidemiology in Healthcare Environments. Infection Control and Hospital Epidemiology.
     37(12):1507-1512.
 42. Korczynski*, M., A. Hamieh*, J. H. Huh, H. Holm, S. R. Rajagopalan, and N. H. Fefferman.
     2016. Hive Oversight for Network Intrusion Early Warning Using DIAMoND: A Bee-Inspired
     Method for Fully Distributed Cyber Defense. IEEE Communications Magazine 54(6):60-67.
 41. Gallos*, L. and N.H. Fefferman. 2015. Simple and efficient self-healing strategy for damaged
     complex networks. Physical Reviews E. 92(5):052806.
 40. Kebir*, A., N.H. Fefferman, S. Ben Miled. 2015. Understanding hermaphrodite species through
     game theory. Journal of Mathematical Biology. 71(6-7):1505-1524.
 39. Gallos*, L., and N.H. Fefferman. 2015. The Effect of Disease-Induced Mortality on Structural
     Network Properties. PLoS One. DOI: 10.1371/journal.pone.0136704
 37. Burkhalter*, J.C., N.H. Fefferman, and J.L. Lockwood. 2015. The impact of personality on the
     success of prospecting behavior in changing landscapes. Current Zoology. 61:557-568.
 36. Robinson*, O., J. Lockwood, O. Stringham*, and N.H. Fefferman. 2015. A Novel Tool for
     Making Policy Recommendations Based on PVA:Helping Theory Become Practice. Conservation
     Letters. 8(3):190-198.


                                                                                                       6
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 8 of 23 PageID #: 828

 35. Fefferman, N.H. and E.N. Naumova. 2015. Dangers of vaccine refusal near the herd immunity
     threshold: a modelling study. Lancet Infectious Diseases. S1473-3099(15)70130-1
 34. Maslo, B. and N.H. Fefferman. 2015. A Case Study of Bats and White-Nose Syndrome
     Demonstrating How to Model Population Viability with Evolutionary Effects. Conservation
     Biology. 29(4):1176-1185. DOI: 10.1111/cobi.12485.
 33. Parham, P E. J. Waldock, G.K. Christophides, D. Hemming, F. Agusto, K. J. Evans, N.H.
     Fefferman, H. Gaff, A. Gumel, S. LaDeau, S. Lenhart, R.E. Mickens, E. Naumova, R. Ostfeld, P.
     Ready, M. Thomas, J. Velasco-Hernandez, E. Michael. 2015. Climate, Environmental, and
     Socioeconomic Change – Weighing up the Balance in Vector-Borne Disease Transmission.
     Philosophical Transactions of the Royal Society B. 370.1665 (2015): 20130551.
 32. Egizi, A., N.H. Fefferman, and D. M. Fonseca. 2015. Evidence that implicit assumptions of “no
     evolution” of disease vectors in changing environments can be violated on a rapid timescale.
     Philosophical Transactions of the Royal Society B. 370.1665 (2015): 20140136.
 31. Greening*, B., N. Pinter-Wollman, and N.H. Fefferman. 2015. Higher-Order Analysis of
     Information Sharing and Knowledge Capacity in Animal Social Groups Current Zoology. 61(1):
     114–127.
 30. Gallos*, L. and N.H. Fefferman. 2014. Revealing effective classifiers through network
     comparison. Europhysics Letters. 108(3): 38001.
 29. Lofgren*, E.T., R.W. Moehring, D.J. Anderson, D.J. Weber, and N.H. Fefferman. 2014. A
     Mathematical Model to Evaluate the Routine Use of Fecal Microbiota Transplantation to Prevent
     Incident and Recurrent Clostridium difficile Infection. Infection Control and Hospital
     Epidemiology. 35(1):18-27.
 28. Greening*, B. and N.H. Fefferman. 2014. Evolutionary Significance of the Role of Family Units
     in a Broader Social System. Nature Scientific Reports. 4: 3608
 27. Seiler, M.J., Collins, A.J., and N.H. Fefferman. 2013. Strategic Mortgage Default in the Context
     of a Social Network: An Epidemiological Approach. Journal of Real Estate Research 35(4).
 26. Robinson*, O.J., N.H. Fefferman, and J.L. Lockwood. 2013. How to effectively manage invasive
     predators to protect their native prey. Biological Conservation 165: 146-153.
 25. Fefferman, N.H., and L.M. Romero. 2013. Can physiological stress alter population persistence?
     A model with conservation implications. Conservation Physiology. 1(1): cot012. doi:
     10.1093/conphys/cot012
 24. Moorthy, M., D. Castronovo, A. Abraham, S. Bhattacharyya, S. Gradus, J. Gorski, Y.N. Naumov,
     N.H. Fefferman, and E.N. Naumova. 2012. Deviations in influenza seasonality: odd coincidence
     or obscure consequence? Clinical Microbiology and Infection. 18(10):955-962.
 23. Hock*, K. and N.H. Fefferman. 2012. Social organization patterns can lower disease risk without
     associated disease avoidance or immunity. Ecological Complexity. 12:34–42.
 22. Hock*, K. and N.H. Fefferman. 2011. Violating Social Norms when Choosing Friends: How
     Rule-Breakers Affect Social Networks. PLoS One. 2011; 6(10): e26652
 21. Hock*, K. and N.H. Fefferman. 2011. Extending the role of social networks to study social
     organization and interaction structure of animal groups. Annales Zoologici Fennici. 48(6):365-370.
 20. Kafai, Y.B. and N.H. Fefferman. 2010. Virtual Epidemics as Learning Laboratories in Virtual
     Worlds. Journal of Virtual Worlds Research. 3(2):2-15.




                                                                                                        7
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 9 of 23 PageID #: 829

 19. Hock*, K., K.L. Ng, and N.H. Fefferman. 2010. Systems approach to studying animal sociality:
     individual position versus group organization in dynamic social network models. PLoS One. 5(12):
     e15789.
 18. Fefferman, N.H. and E.N. Naumova. 2010. Innovation in Observation: A Vision for Early
     Outbreak Detection. Emerging Health Threats. 3:e6. doi: 10.3134/ehtj.10.006
 17. Lofgren*, E.T., J.B. Wenger, N.H. Fefferman, D. Bina, S Gradus, S. Bhattacharyya, Y.N.
     Naumov, J. Gorski, E.N. Naumova. 2010. Disproportional Effects in Populations of Concern for
     Pandemic Influenza: Insights from Seasonal Epidemics in Wisconsin, 1967-2004. Influenza and
     Other Respiratory Diseases. 4:205-212.
 16. Phan, L., N.H. Fefferman, D. Hui, and D. Brugge. 2010. Impact of Street Crime on Boston
     Chinatown. Local Environment. 15(5):481-491.
 15. Reed, J.M., N.H. Fefferman, and R.C. Averil-Murray. 2009. Vital Rate Sensitivity Analysis and
     Management Implications for Desert Tortoise. Biological Conservation. 14(12): 2813-3222.
 14. Wilson-Rich, N., Spivak, M., Fefferman, N.H., Starks, P.T. 2009. Genetic, Individual, and Group
     Facilitation of Disease Resistance in Insect Societies. Annual Reviews of Entomology. 54:405-23.
 13. Fefferman. N.H. 2008. Biological Experimentation in silico. Annales Zoologici Fennici, 45: 367-
     368.
 12. Lofgren*, E., M. Senese*, J. Rogers* and N.H. Fefferman. 2008. Pandemic Preparedness
     Strategies for School Systems: Is Closure Really the Only Way? Annales Zoologici Fennici, 45:
     449-458.
 11. Fefferman, N.H. and K.L. Ng*. 2007. How Disease Models on Static Graphs Fail to Approximate
     Epidemics in Shifting Social Networks. Physical Review E. 76:031919. (This article was selected
     for reprinting by the Virtual Journal of Biological Physics Research 2007)
 10. Lofgren*, E. and N.H. Fefferman. 2007. The Untapped Potential of Virtual Game Worlds to Shed
     Light on Real World Epidemics. The Lancet Infectious Diseases. 7:625–629. (article content was
     the cover of the journal)
 9. Lofgren*, E., N.H. Fefferman, Y.N. Naumov, J. Gorski and E.N. Naumova. 2007. Influenza
     Seasonality: Underlying Causes and Modeling Theories. Journal of Virology, 81(11):5429-5436.
 8. Lofgren*, E., N.H. Fefferman, M. Doshi and E.N. Naumova. 2007. Assessing Seasonal Variation
     in Multisource Surveillance Data: Annual Harmonic Regression. Lecture Notes in Computer
     Science. BioSurveillance 2007. eds D. Zeng et al. 4506:114-123.
 7. Fefferman, N.H. and K.L Ng*. 2007. The role of individual choice in the evolution of social
     complexity. Annales Zoologici Fennici, 44:58-69.
 6. Fefferman, N.H., J.F.A. Traniello, R.B. Rosengaus and D.V. Calleri. 2007. Disease Prevention and
     Resistance in Social Insects: Modeling the Survival Consequences of Immunity, Hygienic
     Behavior and Colony Organization. Behavioral Ecology and Sociobiology, 61:565-577.
 5. Starks, P.T.B. and N.H. Fefferman. 2006. Polistes Nest Founding Behavior: a Model for the
     Selective Maintenance of Alternative Behavioral Phenotypes. Annales Zoologici Fennici, 43:456-
     467.
 4. Fefferman, N.H., and E.N. Naumova. 2006. Combinatorial Decomposition of an Outbreak
     Signature. Mathematical Biosciences, 202(2):269-287.
 3. Fefferman, N.H. and J.M. Reed. 2006. A Vital Rate Sensitivity Analysis that is Valid for Non-
     Stable Age Distributions and for Short-Term Planning. The Journal of Wildlife Management,
     70(3):649-656.

                                                                                                        8
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 10 of 23 PageID #: 830

 2. Fefferman, N.H., and P.T.B. Starks. 2006. A Modeling Approach to Swarming in Honey Bees.
     Insectes Sociaux, 53(1):37-45.
 1. Fefferman, N.H., E.A. O′Neil, and E.N. Naumova. 2005. Confidentiality vs Confidence: The
     aggravation of aggregation as a remedy in public health. Journal of Public Health Policy,
     26(4):430-449.
 Under Review:
 10. Fefferman, N.H., E.T. Lofgren, N. Li, P. Blue, D.J. Weber, and A.A. Yakubu. Fear, Access, and
       the Real-Time Estimation of Etiological Parameters for Outbreaks of Novel Pathogens. (Under
       Review)
 9. Fefferman, N.H. and O. Udiani. Workforce Training, Deployment, Protection, and Management in
       the Wake of a Pandemic. (Under Review).
 8. Lofgren, E. K. Lum, A. Horowitz, B. Madubuonwu, K. Myers, and N. H. Fefferman. The
       Epidemiological Implications of Jails for Community, Corrections Officer, and Incarcerated
       Population Risks from COVID-19. (Under Review).
 7. Feinberg, F., A. Patania, B. McShane, B. Falk, D. Larremore, E. Feit, J. Helveston, M. Small, M.
       Braun, N. Fefferman, and E. Bruch. A Framework for Studying Choices in Networks. (Under
       Review)
 6. Beckage, B., K. Lacasse, J.M. Winter, N.H. Fefferman, F.M. Hoffman, L.J. Gross, S.S. Metcalf,
       T. Franck, E. Carr, A. Zia, and A. Kinzig. The Earth has humans, so why don’t our climate
       models? (Under Review)
 5. Udiani*, O., K. Lacasse, A. Zia, L. Gallos*, P. Zhong*, B. Beckage, E. Carr, T. Franck, L. Gross,
       F. Hoffman, P. Howe, A. Kinzig, S. Metcalf, J. Winter, and N.H. Fefferman. Recruitment and
       Mobilization for Social Movements: implications from network modeling. (Under Review)
 4. Udiani*, O., and N.H. Fefferman. Could the Need for Rest Provide a Pathway for the Evolution
       of Division of Labor in Social Species? (Under Review)
 3. Gignoux-Wolfsohn, S.A., Pinsky, M.L., Kerwin, K., Herzog, C., Hall, M., Bennett, A.B.,
       Fefferman, N.H. and Maslo, B., Genomic signatures of evolutionary rescue in bats surviving
       white-nose syndrome. (Under Review)
 2. Udiani*, O. and N.H. Fefferman. Has disease risk shaped the evolution of social complexity in
       insect societies? (Under Review)
 1. Siewe*, N., B. Greening*, and N.H. Fefferman. The Potential Role of Asymptomatic Infection in
       Outbreaks of Emerging Pathogens (Under Review)
Book Chapters:
 Published or In Press
 10. Fefferman, N.H. When to Turn to Nature-Inspired Solutions for Cyber Systems. 2019. in Nature-
      Inspired Security and Resilience. eds. Eltoweissy, Elalfy, Fulp, and Mazurczyk. pp 29-50. The
      Institution of Engineering and Technology, London, UK.
 9. Price, C.R. and N.H. Fefferman. 2019. A Preliminary Exploration of the Professional Support
      Networks the EDGE Program Creates. in A Celebration of the EDGE Program’s Impact on the
      Mathematics Community and Beyond (pp. 317-325). Springer, Cham.
 8. Brooks. H.Z., M.E. Hohn, C. Price, A.E. Radunskaya, S.S. Sindi, N.D. Williams, S.N. Wilson, N.H.
      Fefferman. 2018. Mathematical Analysis of the Impact of Social Structure on Ectoparasite Load
      in Allogrooming Populations. in Understanding Complex Biological Systems with Mathematics
      eds. A. Radunskaya, R. Segal, B. Shtylla. Association for Women in Mathematics Series, vol 14.
      pp 47-61. Springer


                                                                                                    9
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 11 of 23 PageID #: 831

 7. Williams, N.D., H.Z. Brooks, M.E. Hohn, C. R. Price, A.E. Radunskaya, S.S. Sindi, S.N. Wilson,
     and N. H. Fefferman. 2018. How Disease Risks Can Impact the Evolution of Social Behaviors
     and Emergent Population Organization. in Understanding Complex Biological Systems with
     Mathematics eds. A. Radunskaya, R. Segal, B. Shtylla. Association for Women in Mathematics
     Series, vol 14. pp 31-46. Springer
 6. Korczynski*, M., A. Hamieh*, J.H. Huh, H. Holm, S. R. Rajagopalan, and N.H. Fefferman. 2017.
     DIAMoND: Distributed Intrusion/Anomaly Monitoring for Nonparametric Detection (invited
     extended version). in Security, Privacy and Reliability in Computer Communications and
     Networks. eds. K. Sha, A Striegel, and M Song. River Publishers Series in Communications. River
     Publishers.
 5. Fefferman, N.H. and L.M. Fefferman. 2011. Mathematical Macrobiology: An Unexploited
     Opportunity in High School Education. in Biomath in the Schools. eds. M.B. Cozzens, and F.S.
     Roberts. DIMACS Series in Discrete Mathematics and Theoretical Computer Science. Vol 76.
     American Mathematical Society.
 4. Jagai, J., N.H. Fefferman and E.N. Naumova. 2011. Waterborne Disease Surveillance. in
     Encyclopedia of Environmental Health. eds. J. Nriagu, S. Kcew, T. Kawamoto, J. Patz, and D.
     Rennie. Elsevier Science. 1st edition
 3. Ji, S., W.A. Chaovalitwongse, N.H. Fefferman, W. Yoo, and J.E. Perez-Ortin. 2009. Mechanism-
     based Clustering of Genome-wide RNA Levels: Roles of Transcription and Transcript-
     Degradation Rates. in Clustering Challenges in Biological Networks. eds. S. Butenko, P.M.
     Pardalos, and W.A. Chaovalitwongse. World Scientific Publishing Company.
 2. Fefferman, N.H. and J.F.A. Traniello. 2008. Social Insects as Models in Epidemiology:
     Establishing the Foundation for an Interdisciplinary Approach to Disease and Sociality. in
     Organization of Insect Societies: From Genome to Sociocomplexity eds J. Gadau and J. Fewell.
     Harvard University Press
 1. MacLeod, N., N. Ortiz, N.H. Fefferman, W. Clyde, C. Schulter, and J. MacLean. 2000. Phenotypic
     Response of Foraminifera to episodes of global environmental change. in Biotic Response to
     Global Change. eds S.J. Culver and P. Rawson. Cambridge University Press
Edited Volumes:
 1. Fefferman, N.H. (Ed.) (2008) Annales Zoologici Fennici 45(5)
Peer Reviewed Contributed Conference Papers:

 8. Suarez*, G.P., L.K. Gallos, and N.H. Fefferman. 2018. A Case Study in Tailoring a Bio-Inspired
     Cyber-Security Algorithm: designing anomaly detection for multilayer networks. 2018 IEEE
     Security and Privacy Workshops (SPW). IEEE, 2018.
 7. Fields, D. A., Kafai, Y. B., Giang, M. T., Fefferman, N., & Wong, J. 2017. Plagues and people:
     Mass community participation in a virtual epidemic within a tween online world. Proceedings of
     the 12th International Conference on the Foundations of Digital Games. DOI:
     10.1145/3102071.3102108
 6. Kafai, Y. B., Fields, D. A., Giang, M. T., Fefferman, N., Sun, J., Kunka, D., & Wong, J. 2017.
     Designing for massive engagement in a tween community: Participation, prevention, and
     philanthropy in a virtual epidemic. In Interaction Design & Children Conference. New York:
     ACM, 365-370. ISBN: 978-1-4503-4921-5
 5. Fields, D. A., Kafai, Y. B., Giang, M. T., Fefferman, N., & Wong, J. 2017. The Dragon Swooping
     Cough: Mass community participation in a virtual epidemic within a tween online world. In B.
     Smith, M. Borge, E. Mercier & K. Y. Lim (Eds.) Proceedings of the 12th International Conference


                                                                                                  10
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 12 of 23 PageID #: 832

     on Computer Supported Collaborative Learning, Volume 2 (pp. 865-866). Philadelphia, PA:
     International Society of the Learning Sciences.
 4. Fields, D. A., Kafai, Y. B., Sun, J., Fefferman, N., Ellis, E., DeVane, B., Giang, M. T., & Wong, J.
     2016. The great dragon swooping cough: Stories about learning designs in promoting participation
     and engagement with a virtual epidemic. In Barany, A., Slater, S., & C. Steinkuehler (Eds.),
     Proceedings of the Games + Learning + Society (GLS) 12.0 Conference (pp. 419-424). Pittsburgh,
     PA: ETC Press.
 3. Verma, S., A. Hamieh*, J. H. Huh, H. Holm, S. R. Rajagopalan, M. Korczynski*, and N. H.
     Fefferman. 2016. Stopping Amplified DNS DDoS Attacks Through Query Rate Sharing Between
     DNS Resolvers, to appear in the International Conference on Availability, Reliability and Security
     (ARES). (Note: this is the proceeding of a conference, not a journal, but is equivalent to journal publication for the
     field of computer science, however in keeping with the conventions of Biology, Fefferman is last author as PI on the
     sponsoring grant that funded the research.)
 2. Korczynski*, M., A. Hamieh*, J.H. Huh, H. Holm, S. R. Rajagopalan, and N.H. Fefferman. 2015.
     DIAMoND: Distributed Intrusion/Anomaly Monitoring for Nonparametric Detection. CCCN
     2015: 24th International Conference on Computer Communications and Networks, IEEE, 2015.
     (Note: this is the proceeding of a conference, not a journal, but is equivalent to journal publication for the field of
     computer science, however in keeping with the conventions of Biology, Fefferman is last author as PI on the
     sponsoring grant that funded the research.)
 1. Fefferman, N.H., J. Jagai, and E.N. Naumova. 2004. Two - Stage Wavelet Analysis Assessment of
     Dependencies in Time Series of Disease Incidence. Proceedings of the 2004 Conference of the
     International Environmetrics Society


Research Mentoring
 (bold = current)
 Undergraduate Researchers:
       Shyretha Brown, Danika Chari, Kaige Chen, Ian Clark, Liz Davis, Anne Eaton, Taylor
       Eisenstein, Brandon Grandison, Derek Hansen, David Haycraft, John Huffman, Ana Kilgore,
       John Kim, Edward Lee, Somair Malik, Andrew McConvey, Jeffrey Mandell, Zain Paracha, Luke
       Postle, Lauren Prince, Asya Pritsker, Cathy Reis, Jeremiah Rogers, Bolanle Salaam, Nicole
       Scholtz, Margaret Senese, Joshua Smith, Andrew Sohn, Kim Stanek, Johanna Tam, Colleen
       Thiersch, Elena Tsvetkova, Barton Willage, Immanuel Williams, Nakeya Williams, Barry
       Walker, Hannah Yin, Yi Ming Yu, Yongqing Yuan, Stefanie Yuen, James Xue, Bobby Zandstra
 Graduate Researchers:
       (Committee Member, or Advisor for work on funded research projects – not primary dissertation
          advisor; * = special case)
       Kevin Aagard, Emma Bell, Carissa Bleker, Curtis Burkhalter, Jordan Bush, Huilan Chang, Erick
       Chastain, Fnu Eric Ngang Che, Brittany Coppinger, Ashley Crump, Kathyrn Fair, Alison
       Golinski, Stephen Grady, Gili Greenbaum, Candice JeanLouis, Hwayoung Jung, Ariel Kruger,
       Di Li, Eric Lofgren*, Nicholas Lorusso, Adam Marszalek, Benjamin Mcclendon, Anthony
       Ogbuka, Paul Raff, Orin Robinson, Margaurete Romero, Rajat Roy, Liliana Salvador, Shelby
       Scott, Tinevimbo Shiri, Brittany Stephenson, Alex Thorn, Rafael Valentine, Alex Villiard, Orion
       Weldon
       (primary research advisor to)



                                                                                                                               11
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 13 of 23 PageID #: 833

       Jessica Beck, Kelly Buch, Ashley DeNegre, Jeff DeSalu, Brad Greening, Natalie Lemanski,
       Agnesa Redere, Samantha Schwab, Anna Sisk (co-advised), Oliver Stringham, Karen Wylie
 Post-Doctoral Researchers:
       Dr. Erick Chastain, Dr. Lazaros Gallos, Dr. Manuel Garcia-Quisimondo, Dr. Ali Hamieh, Dr.
       Karlo Hock, Dr. Cindy Hui, Dr. Jing Jiao, Dr. Amira Kebir, Dr. Maciej Korczynski, Dr. Natalie
       Lemanski, Dr. Kellen Myers, Dr. Kah Loon Ng, Dr. Chris Stone, Dr. Nourridine Siewe (co-
       advised by Prof. S. Lenhart), Dr. Gonzalo Suarez, Dr. Oyita Udiani, Dr. Peng Zhong
 Courses Developed and Taught (all courses developed from scratch)
    • Advanced Mathematical Ecology II (MAT/EEB 682 – University of Tennessee, Knoxville)
        Spring 2017 and 2019
    • Evolution, Disease, and Medicine (ENR110 – Rutgers University / EEB 310 – UT, Knoxville)
        Fall each year 2009 – 2014, Spring 2018 and 2020
    • Conversational Bio-Mathematical Modeling (ENR 428 – Rutgers University/ EEB 475 – UT,
        Knoxville) Spring 2011 – 2014, 2020
    • Problems in Ecology: Academic Pedagogy (ENR 601 – Rutgers University) Fall 2015
    • (Co-Developed and Taught) Ethics & Professional Development in Ecology and Evolution (ENR
        602 01 – Rutgers University) Spring 2013-2016 (exception – sabbatical Fall 2014-Spring 2015)
    • Introduction to Modeling Ecology, Evolution, and Epidemiology (ENR 604 – Rutgers
        University) Spring each year 2010 – 2016 (exception – sabbatical Fall 2014-Spring 2015)
    • Introduction to Epidemiological Modeling (ENR 603 – Rutgers University) Fall each year 2009
        – 2012
    • Elements of Data Analysis and Epidemiology (CMPH 343 – Tufts University School of
        Medicine) Spring 2006

Professional Memberships
 Association for Women in Mathematics (AWM)
 Association for Women in Science (AWIS)
 Complex Systems Society (CSS)
 Institute of Electrical and Electronics Engineers (IEEE)
 International Union for the Study of Social Insects (IUSSI)
 Society for Industrial and Applied Mathematics (SIAM)
 Society for Mathematical Biology (SMB)


Invited Presentations
*upcoming
2020
Public Interview: “Nina Fefferman,” You Made it Weird podcast
Public Lecture: “The Role of Applied Math in Real-time Pandemic Response: How Basic Disease
    Models Work,” NIMBioS Webinar Series, Knoxville, TN
Public Interview: “Math + Virus + Us,” Here We Are podcast and YouTube video.
2019




                                                                                                  12
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 14 of 23 PageID #: 834

Public Lecture: “Vaccine Acceptance and Epidemic Risks,” Infinite Futures Event Series, Museum of
     Science and Industry, Chicago, IL.
“When to Turn to Biology for Inspiration in Systems Design,” DIMACS 30th Anniversary Conference,
     New Brunswick, NJ.
“Patients as patches: Ecological challenges from the epidemiology of healthcare environments,” ESA
     2019, Louisville, KY.
“Math and Disease,” Possibilities in Postsecondary Education and Science (PIPES), UTK, Knoxville,
     TN.
Keynote Address: “Evolving Efficient Solutions: How simple natural systems solve the most
     complicated problems,” MBI Capstone Conference 2019, Columbus, OH (virtual)
Plenary Talk: “How AIDS prevalence impacts the emergence of antibiotic resistance in bacterial
     infections,” SIAM BAMM 2019, Richmond, VA.
Public Lecture: “Math and Disease,” Stand Up Science, Farragut, TN.
“Biosurveillance and Homeland Security,” Princeton University, NJ.
“Understanding Social Communication Systems with Homology Theory,” Complex Systems Seminar,
     University of Michigan, Ann Arbor, MI.
“Going Against the Grain,” Women Empowered in STEM (WeSTEM) 2019, Champaign, IL.
“You’re Worth It: Job Negotiations,” Women Empowered in STEM (WeSTEM) 2019, Champaign, IL.
2018
“Math: A Critical, Treacherous Bridge Between Scientific Disciplines,” American Geophyiscal Union
    (AGU 2018), Washington DC.
“The Evolution of Social Complexity as Multi-Scale Feedback Control on Networks,” Systems Theory
    Lunch Colloquium, Harvard Medical School, Boston, MA.
“Saving Bats from Fungal Diseases with Linear Algebra,” Claremont Center for Mathematical Sciences
    Colloquium, Claremont, CA.
Plenary Talk: “Evolving Efficient Solutions: How simple natural systems solve the most complicated
    problems,” NIMBioS Undergraduate Research Conference 2018, Knoxville, TN.
Plenary Talk: “Linking Local Decisions with Global Outcomes in Networks: Case Studies in Behavior
    and Population Health” SIAM Life Sciences 2018, Minneapolis, MN.
“The mathematical biology of networks: from disease outbreaks to cyber-attacks,” TN Governor’s
    School, University of Tennessee, Knoxville, TN.
“Trans-disciplinary adventures in the mathematical biology of networks: from disease outbreaks to
    cyber attacks,” DIMACS REU, Rutgers University, Piscataway, NJ.
Public Webinar: “Social and Biological Networks: The Evolution of Social Systems,” US National
    Academies of Sciences, Engineering, and Medicine: Math Frontiers Webinar Series
2017
“Self-Diagnosing Networks,” Data Institute San Francisco Conference (DSCO17), San Francisco, CA.
Keynote: “Evolving Efficient Solutions: How simple natural systems solve the most complicated
    problems,” Workshop on Bio-Inspired Security, Trust Assurance, and Resilience (BioSTAR 2017),
    San Jose, CA.
“Wildlife Disease Management Outcomes May Depend on the Mechanism of Host Immune Response,”
    Distinguished Lecture Series in Immunology and Infectious Diseases, Center for Emerging & Re-
    emerging Infectious Diseases, School of Medicine, University of Washington, Pullman, WA.
2016


                                                                                                13
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 15 of 23 PageID #: 835

“Evolving Healthy Populations,” International Symposium on Biomathematics and Ecology Education
    and Research 2016, Charlseton, SC.
“Individuals, Societies, and Climate: Modeling motivations to change,” Oak Ridge National Laboratory
    Workshop on Human Activity at Scale in Earth System Models, Oak Ridge, TN.
“Network Models in Epidemiology,” US-Canadian Institutes Epidemiology Summer School:
    Mathematical Modeling of Infectious Disease Spread, MBI, Columbus, OH.
“The Invasion Ecology of Diseases in a Human Environment,” Arthur M. Sackler Colloquia of the
    National Academy of Sciences, Coupled Human and Environmental Systems, Washington DC.
“Global Feedback Control on Centrality in Self-Organizing Systems”, Mathematical Biosciences Institute
    Workshop on the Control and Observability of Network Dynamics, MBI, Columbus, OH.
“Zika Control: More Complicated than Hoped?” Next Einstein Forum, Dakar, Senegal.
2015
“Linear Algebraic Tools in Conservation Ecology,” Simon A. Levin Mathematical, Computational and
    Modeling Sciences Center Seminar, Tempe, AZ.
“Applications of Homology Theory to Animal Communication Systems,” Mathematics and Statistics
    Colloquium, Arizona State Univ., Tempe, AZ.
“Trade-offs Between Collaboration and Infection Risk: Can ‘social distancing’ improve colony
    function?” Conference on Complex Systems 2015, Tempe, AZ.
“The Benefits of Ongoing Dynamics in Self-Organizing Social Systems,” Conference on Collective
    Dynamics and Evolving Networks, Bath, UK.
Plenary Talk: Exploiting the Complexity of Identity to Infiltrate Clandestine Groups – Lessons from a
    LARP, CyDentity Conference, CCICADA, New Brunswick, NJ.
“Incorporating Evolutionary Rescue into Population Viability Models,” Mathematics of Planet Earth:
    Workshop on Management of Natural Resources, Washington D.C.
“Distributed Detection Algorithms for Real-Time Maritime CyberSecurity,” Joint CCICADA & AMU
    Conference on Maritime CyberSecurity, New Brunswick, NJ.
“The Definition of Communication: One way biology and math people accidentally talk past each other
    and what we might be able to do to fix it,” Annual Meeting, Society for Integrative and
    Comparative Biology, West Palm Beach, FL.
2014
“BioInspired Anomaly Detection: Social Insects and Network Security,” Dept. of Homeland Security
    Science and Technology HSARPA CyberSecurity Division Research and Development Showcase
    and Technical Workshop, Washington D.C.
“n-TANGLE: a new method for comparing networks across scales” Workshop on Advances in Discrete
    Networks, Dept. of Mathematics, Univ. of Pittsburgh, Pittsburgh, PA.
Keynote Address: “Virtual Worlds Helping Public Health Preparedness,” New Jersey Health Care
    Quality Institute Annual Meeting, Trenton, NJ.
“A Mathematician’s Role in Fighting Ebola,” Saint Ann’s School, Brooklyn, NY.
“Provable Boundaries on Disease Outbreaks in Self-Organizing Social Networks,” The Duke
    University Mathematical Biology Colloquium, Durham, NC.
Keynote Address: “Designing your own role: Women in STEM,” Tufts University Graduate Student
    Luncheon for Women in Science, Medford, MA.
“Division of Labor as an Adaptation to Combat Disease Risks?” The Seventh International Symposium
    on Biomathematics and Ecology: Education and Research (BEER), Claremont, CA.



                                                                                                         14
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 16 of 23 PageID #: 836

“How dynamic networks affect disease transmission,” The BioCircuits Institute, UCSD, San Diego,
    CA.
“The Evolution of Social Complexity,” Plant Biology Dept. Seminar, Univ. of Vermont, Burlington,
    VT.
“Provable Boundaries on Disease Outbreaks in Self-Organizing Social Networks,” Math Dept.
    Seminar, Univ. of Tennessee at Knoxville, TN.
“Mathematics, Optimization, and the Evolution and Behavior of Social Insects,” Math Dept. Junior
    Colloquium, Univ. of Tennessee at Knoxville, TN.
“The Life of a Mathematical Researcher,” Saint Ann’s School, Brooklyn, NY.
“Mathematics, Optimization, and the Evolution and Behavior of Social Insects,” Social Insect Research
    Group Seminar, School of Life Sciences, Arizona State Univ., AZ.
“N-tangle: A Network Comparison Method,” Workshop on Animal Social Networks, NIMBioS, TN
2013
“Evolutionary pressures, Infectious Diseases, and Self-Organizing Social Systems,” Evolutionary
    Studies Seminar, Co-Sponsored by the Collective Dynamics of Complex Systems Research Group,
    the Undergraduate Math Club, Upsilon Pi Epsilon, and Pi Mu Epsilon, SUNY Binghamton, NY.
“BioInspired Anomaly Detection,” DHS CyberSecurity PI Meeting, Arlington, VA.
“Mathematics, Evolutionary Biology, Epidemiology, and National Security”, Saint Ann’s School,
    Brooklyn, NY.
 “Evolution of Reproductive Timing and Social Organization in Honey Bees,” Scientific Learning
    Forum at FMC, Ewing, NJ.
“Crowd Sourcing WoW: A Case Study in Improving Pandemic Preparedness,” Annual George M.
    Sideris Biology Conference, LIU, Brooklyn, NY.
2012
Public Lecture: “Math, Complexity, and Social Groups: Using math to understand the nature of
    society,” Campus Life Enrichment Committee (CLEC) Lecture, Georgia Southern Univ., GA.
“How and Why Static Approximations Can Fail to Give Adequate Insight into Processes on Dynamic
    Networks,” Math Dept. Colloquium, Georgia Southern Univ., GA.
“Theoretical Worlds: An Exploration of Models and Model Systems,” Tufts Univ, Dept. of Civil and
    Environmental Engineering Seminar Series, Medford, MA.
 “Help, my avatar is sick!” Panel Talk, SXSW, Austin, TX.
“WISE – Women, Ignore Silly Expectations!” 2012 WISE Conference, Texas A&M, TX.
2011
“The Evolution of Social Complexity,” CUNY Initiative for the Theoretical Sciences Workshop on A
    Unified Theory of Evolution, CUNY, NY.
“Balancing Workforce Productivity Against Disease Risks for Environmental and Infectious
    Epidemics,” Math Dept. Seminar, Univ. of Ghana, Legon, Ghana.
“Selective Pressures from Disease on Social Behavior in Hosts,” DIMACS/MBI US - African
    BioMathematics Initiative: Workshop on Genetics and Disease Control, Elmina, Ghana.
Plenary Address: “The Future of Technology and Knowledge,” Next-Generation Communications
    Interoperability Workshop, Chicago, IL.
“Virtual Worlds and Real Epidemics - Insights from WoW's Corrupted Blood Plague,” E-Virtuoses
    International Conference on Serious Games, Valenciennes, France.




                                                                                                   15
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 17 of 23 PageID #: 837

Plenary Address: “Disease Robustness and Evolutionary Selective Pressures on Social Organization in
     Eusocial Insects,” Mathematical Biosciences Institute Workshop on Insect Self-Organization and
     Swarming, Ohio State Univ., OH.
 “Hakkar’s Corrupted Blood Plague: How an Outbreak in WoW is Helping Epidemiologists Create
     Better Disease Models,” Game Developer’s Conference 2011, San Francisco, CA
“Exploring the Role of Behavior in Infectious Disease Dynamics: Mathematical Insights from World of
     Warcraft and other Virtual Worlds,” DIMACS/CCICADA Student Workshop on Where the
     Mathematical and Computational Sciences Meet Society, Rutgers University, NJ
“Multi-Dimensional Data and the Influence of Human Behavior in Biosurveillance for Infectious
     Disease Outbreaks,” Global Biosurveillance Conference: Enabling Science and Technology – 2nd
     Meeting in the Biological Threat Non-Proliferation Conference Series, Santa Fe, NM
2010
 “Distributed Algorithms for Collective Visualization of Data,” Visualanalytics Workshop 2010,
     Imperial College London, UK
“The Importance of Behavioral Dynamics on Disease Burden,” Southern African Wildlife College,
     South Africa
“The Impact of Stress on Populations,” DIMACS Advanced Study Institute on Conservation Biology,
     Limpopo, South Africa
“Social Behavior in Virtual Worlds,” Panel Discussant – InPlay 2010, Toronto, Canada
“Self-Organizing Networks, Social Complexity, and Disease Dynamics,” Rensselaer Polytechnic
     Institute, NY
“Playing with Plague: Exploring Disease Dynamics from Within,” 2010 AAAS Annual Meeting, San
     Diego, CA
“Epidemiological Pressures on the Evolution of Social Complexity,” Mathematical Methods in Systems
     Biology, Tel Aviv, Israel
2009
“Information Theoretic Tool for Biosurveillance,” CCICADA Kickoff Meeting, Rutgers Univ., NJ
“Perspectives, Challenges, and Creativity in Understanding Behavioral Epidemiology,” Workshop on
     Behavioral Epidemiology, Rutgers Univ., NJ
“Evolutionary Implications of Epidemics on Social Behavior,” Evolutionary Genetics and Genomics at
     Rutgers, Rutgers Univ., NJ
 Panel participant and Speaker on Popular Culture and Science, Sheffield Documentary Film Festival
     '09, Sheffield, United Kingdom
Keynote Address: “Epidemiological Insights from Virtual Worlds,” Life Science Dialogue
     Heidelberg, - Inaugural Conference, Germany
“Social Stability and Success: A new concept in self-organizing systems and preferential attachment,”
     Office of Naval Research Workshop on Complex Systems, Institute for Pure and Applied
     Mathematics, Los Angeles, CA
“The Impact of Household Capital Models on Targeted Epidemiological Control Strategies for
     Diseases with Age-Based Etiologies,” Makerere Univ., Kampala, Uganda
Keynote Address: “Hakkar's Corrupted Blood Plague: How an Outbreak in World of Warcraft is
     Helping Epidemiologists Create Better Disease Models,” Games for Health – Virtual Worlds,
     Boston, MA
“Network Representations and the Evolution of Social Complexity,” Frontiers in Applied and
     Computational Mathematics, New Jersey Institute of Technology, NJ



                                                                                                   16
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 18 of 23 PageID #: 838

“Mathematical Optimization, Evolutionary Sociobiology, and Eusocial Insects,” Conference on The
    Power of Analysis, Princeton Univ., NJ
“Mathematical Insights into Behavioral Epidemiology,” Univ. of Texas Health Science Center,
    Houston, TX
“Basics of Mathematical Modeling,” Mosquito Modeling Made Easy Day, Center for Vector Biology,
    Rutgers Univ., NJ
“Mathematical and Computational Methods in Epidemiology and BioSurveillance,” Jackson State
    University, MS
“Mathematics, Optimization, and the Evolution and Behavior of Social Insects,” UNC, Chapel Hill,
    Applied Math, NC
“Network models in Epidemiology and Sociobiology: Introduction, Overview, and Recent Advances,”
    Mathematical Sciences, RPI, NY
2008
“Social Behavior and the Dynamics of Corrupted Blood,” Rice University/Games for Health, Houston,
    TX
“Possible Selective Mechanisms for the Evolution of Disease-defensive Social Organizations,” Ecology
    and Evolution Seminar, Boston Univ., MA
“Behavioral Epidemiology in Virtual Worlds: Exploiting the virtual experience,” Advanced
    Technology Applications for Combat Casualty Care 08; Telemedicine and Advanced Technologies
    Research Center Medical Simulation & Training Technology
“Recent Advances in the What, How and When of Network Models in Infectious Disease
    Epidemiology,” SIAM 2008, CA
“World of Warcraft Corrupted Blood Disease: Epidemiological Observations and Findings,” Games for
    Health, Baltimore, MD
“Computational Ecology: The Evolution of Sociality,” Frontiers in Applied and Computational
    Mathematics, New Jersey Institute of Technology, NJ
Plenary Talk: “Self-organizing social behavior and disease-defensive organizational strategies in
    social species,” Complexity 2008, Univ. Illinois Urbana, IL
“From the Individual to the Population: Modeling the many levels of evolutionary fitness in social
    species,” Dept. of Ecology and Evolution and Natural Resources, Rutgers Univ., NJ
“Individual Decisions, Group Efficiency," ExxonMobil, Clinton, N.J.
2007
Public Lecture: “Virtual Games, Real Epidemics: Can We Learn Real-Life Lessons in BioDefense
    from Online Games?” Biosecurity, Biotechnology and Global Health Seminar Series, Program on
    Science and Global Security, Princeton Univ., NJ
“Disease on Networks: Can Static Representations Capture the Full Complexity of a Dynamic
    Process?” NDSSL Seminar Series, Virginia Bioinformatics Institute, Virginia Tech, VA
Public Lecture: “Real People, Virtual Worlds: Watching a Plague Unfold,” Institute for Mathematical
    Sciences, National Univ. of Singapore
“The Continued Mystery of Regular, Old, Annual Flu,” Workshop on Mathematical models for the
    Study of the Infection Dynamics of Emergent and Re-emergent Diseases in Humans, Institute for
    Mathematical Sciences, National Univ. of Singapore
“Epidemics and the Evolution of Social Complexity,” Program in Ecology and Evolution Seminar
    Series, Rutgers Univ., NJ
“Playing Games at School: Parents, Public Schools, and Children's Health,” DIMACS Workshop on
    Game Theory in Epidemiology and Ecology, Rutgers Univ., NJ


                                                                                                  17
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 19 of 23 PageID #: 839

“Analyzing Entropy in Biosurveillance,” U.S. Dept. of Homeland Security research briefing,
    Washington D.C.
“Fantastic Problems in Mathematical Ecology,” DIMACS Bio-Math Connection Field Testers
    Workshop, Rutgers Univ., NJ
“Does Securing Infrastructure Against Workforce-Depletion Depend on Whether the Risk is
    Environmental or Infectious?” DIMACS Workshop on Mathematical Modeling of Infectious
    Diseases in Africa, Univ. of Stellenbosch, South Africa
“Social interaction and disease dynamics,” Workshop on Analysis of Time Series Data in
    Epidemiology, Tufts Univ. School of Medicine, Boston, MA
“The Behaviors of Individuals and Populations,” Working Group on Spatio-Temporal and Network
    Modeling of Diseases, ICMS, Edinburgh, Scotland
“The Evolution of Complexity in Already Social Groups,” Dept. of Ecology and Evolutionary Biology,
    Princeton Univ., NJ
“Disease as a Selective Pressure and the Evolution of Social Complexity,” Applied Biomathematics,
    Stony Brook, NY
“Vital Rate Sensitivity Analysis: A new method for population viability analysis - Two examples of its
    use,” Applied Biomathematics, Stony Brook, NY
“Disease as a Selective Pressure and the Evolution of Social Complexity,” Morin Lab, Dept. of
    Ecology, Evolution and Natural Resources, Rutgers Univ., NJ
2006
“The Role of Individual Choice in the Evolution of Social Complexity and its Implications Towards the
    Emergence of Zoonotic Infections,” DIMACS Computational and Mathematical Epidemiology
    Seminar, Rutgers Univ., NJ
“Preparing Societal Infrastructure Against Disease-Related Workforce Depletion,” DIMACS Workshop
    on Facing the Challenge of Infectious Diseases in Africa, University of the Witswatersrand, South
    Africa
“Fantastic Problems in Mathematical Ecology,” DIMACS Bio-Math Connect Institute for High School
    Teachers, Denver, CO
“Societal Bio-defense - How Can we Accomplish Safety, Stability and Efficiency?” SIAM Annual
    Meeting, Boston, MA
“When females should stop supporting lazy males: mathematics and honey bees?” DIMACS REU
    Seminar Series, Rutgers Univ., NJ
“Selected Problems in Epidemiology.” DIMACS Tutorial on Data Mining and Epidemiology, NJ
“How Would Termites Prepare for Pandemic Bird Flu and What Should We Learn From Them?” Joint
    Dept. of Entomology and Center for Infectious Disease Dynamics Seminar, Penn State Univ., PA
“Different Scales of BioDefense - Can societies be both safe and efficient?” DIMACS Computational
    and Mathematical Epidemiology Seminar, Rutgers Univ., NJ
2005
“Termites in the Nation′s Service,” DIMACS Computational and Mathematical Epidemiology Seminar,
    Rutgers Univ., NJ
“Applications of Self-Organizing Systems to Epidemiology.” DIMACS Mixer Series, Rutgers Univ.,
    NJ
“Disease Signatures: A New Combinatorial Method for Epidemiology,” DIMACS Computational and
    Mathematical Epidemiology Seminar, Rutgers Univ., NJ
“Fantastic Problems in Mathematical Ecology,” DIMACS Bio-Math Connect Institute for High School
    Teachers, Rutgers Univ., NJ


                                                                                                    18
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 20 of 23 PageID #: 840

“How Complex Systems Can Simplify a Complex Problem: What Epidemiologists Can Learn From
    Insects,” Institute for Advanced Study, Center for Systems Biology Seminar Series, NJ
2004
“Incorporating Behavior and Social Structure into Pathogen Defense Strategies. Conference on Innate
    Immunity for Biodefense,” National Defense University's Center for Technology and National
    Security Policy (CTNSP) & the Department of Defense, Washington D.C.
Keynote Address: “Social Insects, Immunocompetence and Epidemiology: A Model System for
    Systems Modelers,” Vanderbilt Medical School, Dept. of Microbiology and Immunology Annual
    Retreat, TN
“Disease and Immunocompetence in Group-Living Animals: Implications for Human Epidemiology,”
    DARPA/DSO Workshop on Endogenous Defense, VA
Contributed Presentations
2008. “An Interdisciplinary Framework for Defining and Distinguishing Security Desiderata for
    Personally Sensitive Information,” DIMACS/DyDAn Workshop on Internet Privacy: Facilitating
    Seamless Data Movement with Appropriate Controls
2006. “A Vital Rate Sensitivity Analysis (VRSA) for Non-stable Age Distributions and Short-term
    Planning,” North American Ornithological Conference
2004. “A Mathematical Analysis of Reproductive Fission,” North American Section of the
    International Union for the Study of Social Insects (with published abstract)
2004. “Two-stage Wavelet Analysis Assessment of Dependencies in Time Series of Disease
    Incidence,” The 2004 Conference of the International Environmetrics Society (with published
    abstract)
2004. “Mathematical Modeling of Behavior and Ecology in Social Insects: Social mechanisms of
    pathogen control in termite colonies,” Departmental Research Seminar, Tufts Univ.
2003. “Modeling Waterborne Infectious Outbreaks: When, where and how bad will they be?” The 2003
    Conference of the International Environmetrics Society (with published abstract)
2003. “Modeling Disease Resistance through Social Interactions in Termites,” The 2nd Conference on
    the Mathematics and Algorithms of Social Insects (with published abstract)


Service (external to Home Institution)
  Ongoing       Referee of papers for American Naturalist, Annales Zoologici Fennici, Behavioral
                  Ecology and Sociobiology, Biological Conservation, BMC Evolutionary Biology,
                  Bulletin for Mathematical Biology, Canadian Biosystems Engineering, Conservation
                  Letters, IMA Journal of Applied Mathematics, Journal of Biological Dynamics,
                  Journal of Infectious Diseases, Journal of Insect Science, Journal of Nonlinear
                  Dynamics, Mathematical Biosciences, Journal of Medical Internet Research, Journal
                  of the Royal Society Interface, Malaria Journal, Nature, Nature Scientific Reports,
                  Parasites and Vecotrs, PeerJ, Phyiscal Reviews X, PLoS Computational Biology,
                  PLoSOne, PloS Medicine, PNAS, Vaccine, Vector-Borne and Zoonotic Diseases
  2020          Deputy Editor PLOS Computational Biology
  2019-2021     Director of Development, Enhancing Diversity in Graduate Education (EDGE)
                  Foundation
  2019          Guest Editor PLOS Computational Biology
  2019          Co-Organizer SIAM Network Science Annual Meeting (NS 19)
  2018          NSF ad hoc proposal reviewer


                                                                                                  19
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 21 of 23 PageID #: 841

  2018         Burroughs Wellcome Fund grant proposal reviewer
  2018         Co-Organizer IEEE Symposium on Security and Privacy, entitled: 3rd Workshop on
                  Bio-inspired Security, Trust, Assurance and Resilience (BioSTAR 2018)
  2017-cont.   Member of the Leadership Team of the National Institute for Mathematical and
                  Biological Synthesis
  2017         Co-Organizer NIMBioS Workshop on Applying Optimization Techniques to
                  Agricultural Problems
  2017         ARO grant proposal reviewer
  2016         Co-Organizer MBI (the Mathematical Biosciences Institute at Ohio State) Workshop on
                    Generalized Network Structures and Dynamics
  2016         Co-Organizer MBI (the Mathematical Biosciences Institute at Ohio State) Emphasis
                    Semester on Dynamics of Biologically Inspired Networks
  2014         ARO grant proposal reviewer
  2013- 2016   Member of Scientific Advisory Board for MBI (the Mathematical Biosciences Institute
                  at Ohio State)
  2013         NIH grant proposal reviewer
  2013-2016    Co-Organizer NIMBioS Working Group on Climate Change and Vector-borne Diseases
  2013-2019    Invited Participant Joint NIMBioS-SESYNC Working Group on Human Risk
                  Perception and Climate Change
  2012         Invited Grant Proposal Reviewer for the United States – Israel Binational Science
                  Foundation
  2012         US Environmental Protection Agency FIFRA Scientific Advisory Panel (SAP) on
                  Pollinator Risk Assessment Framework
  2011         Invited Participant - External Expert Review Panel for Bioscience Research and
                  Development at Los Alamos National Laboratory
  2011         Program Committee Member, The Third International UKVAC Workshop on Visual
                  Analytics (VAW 2011)
  2011         NSF grant proposal reviewer
  2011         Co-Organizer DIMACS/MBI US - African BioMathematics Initiative: Advanced Study
                  Institute and Workshop on Genetics and Disease Control
  2010         Organizer of the DIMACS Mini-Workshop on ‘Emergent Properties of Dynamic
                  Biological Networks’
  2010         Lecturer at DIMACS/MBI US - African BioMathematics Initiative: Workshop and
                  Advanced Study Institute on Conservation Biology
  2010         Organizer of the DIMACS Mini-Workshop on ‘Game-theoretic Approaches to Medical
                  Prognosis’
  2010         NSF grant reviewer/panel participant
  2010         Invited International Reviewer for Centre of Excellence Grants for the Australian
                  Research Council
  2010         Co-Organizer of the DIMACS Workshop on Modeling and Mitigation of the Impacts of
                  Extreme Weather Events to Human Health Risks
  2009         Co-Organizer DIMACS Workshop on Economic Epidemiology, Makerere Univ.,
                  Kampala, Uganda
  2009         NSF grant reviewer/panel participant
  2009         Co-Organizer/ Program Co-Chair Workshop on Economic Epidemiology, Makerere
                  Univ., Kampala, Uganda
  2009         Co-Organizer Mosquito Modeling Made Easy Day at the N.J. Center for Vector Biology
  2008-2010    Member Chief Editorial Committee for the DIMACS Book Series
  2008-2010    Member Editorial Board of DIMACS Educational Modules Series


                                                                                               20
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 22 of 23 PageID #: 842

  2008          Invited organizer SIAM mini-symposium on Network Models of Infectious Disease
  2008          Ran the Reconnect Program on Biosurveillance at DIMACS – a week long short course
                   for teaching faculty at liberal arts institutions on an advanced topic to expand their
                   own and their students research opportunities
  2007          Mentor to two teams of researchers for Department of Homeland Security funded
                   Research Experience for those at Minority Serving Institutions
  2006-2016     Advisory/Editorial Board Member for the journal Annales Zoologici Fennici
  2004          Subject Matter Expert on Innate Immunity and Biodefense, National Defense University
  2004          Research Consultant, DARPA (via Strategic Analysis, INC.)
  2003          Developed algorithm for Managing Endangered Species Habitat in Hawaii - MESHH
                   software package (Reed, J.M., N.H. Fefferman, C.S. Elphick, and M. Silbernagle.
                   2004)
  2000-2002     Technical Editor (Cryptography) to MacMillan Press
  1999          Invited Reviewer of AES submission to the National Institute of Standards and
                   Technology, later published as The Twofish Encryption Algorithm, Schneier, et al,
                   1999, John Wiley & Sons Inc.


Service (internal to Home Institution)
  2020          Advisor to the COVID-19 Re-Imagining Fall Task Force
  2019-cont.    Head of Graduate Admissions, Program in Ecology and Evolutionary Biology
  2019          Research Mentor for the NIMBioS Summer Research Experiences (SRE) for
                    Undergraduates
  2019          Co-Organizer Tutorial on Networks at NIMBioS
  2018          Serve on departmental Promotion and Tenure Committee for Prof. O’Meara
  2018-cont.    Serve on Faculty Mentoring Committee for Prof. Kivlin
  2017-cont.    Served as Departmental Coordinator for University Future Faculty Program
  2017          Research Mentor for the NIMBioS Summer Research Experiences (SRE) for
                    Undergraduates
  2017          Lecturer for Joint 2017 MBI-NIMBioS-CAMBAM Summer Graduate Program
  2016-2017     University of Tennessee, Knoxville Department of Ecology and Evolutionary Biology
                    Search Committee Member and Diversity Advocate (Ecosystem Ecology Search)
  2016-2017     University of Tennessee, Knoxville Department of Mathematics Search Committee
                    Member (Mathematical Biology Search)
  2016-cont.    University of Tennessee, Knoxville Program in Ecology and Evolutionary Biology
                    Graduate Affairs Committee Member
  2015-2016     Rutgers University Biological Sciences Area Committee Member
  2014          Rutgers University EENR Department Wildlife Biology Faculty Search Committee
                    Member
  2010          Co-Mentor to a team of researchers for Department of Homeland Security funded
                  Research Experience for those at Minority Serving Institutions
  2009-2010     Organizer of the EENR seminar series
  2009          Organizer of the DIMACS Workshop on Behavioral Epidemiology
  2009-2010     Member E&E Executive Committee
  2008-2012     Member of EENR Curriculum Committee
  2008-2010     Member Chief Editorial Committee for the DIMACS Book Series
  2008-2010     Member Editorial Board of DIMACS Educational Modules Series
  2007-2009     Member of the Rutgers University Advisory Board to the Office for the Promotion of
                  Women in Science, Engineering and Mathematics

                                                                                                      21
Case 2:20-cv-00630-JMS-DLP Document 47-3 Filed 12/28/20 Page 23 of 23 PageID #: 843

  2006-2015   Research Advisor for Rutgers Univ. DIMACS REU
  2005-2007   Co-organizer DIMACS seminar series Mathematical and Computational Epidemiology




                                                                                           22
